Exhibit 10.2

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

This Amendment No. 1 to Credit Agreement, dated as of September 23, 2011 (this
“Amendment”), is among Ferrellgas, L.P., a Delaware limited partnership (the
“Borrower”), Ferrellgas, Inc., a Delaware corporation and sole general partner
of the Borrower (the “General Partner”), Bank of America, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), Swing Line
Lender and L/C Issuer, and the Lenders party hereto.

 

INTRODUCTION

 

A.           The Borrower, the General Partner, the Administrative Agent and the
Lenders entered into that certain Credit Agreement, dated as of November 2, 2009
(as amended, supplemented, or restated to the date hereof, the “Original
Agreement” and, as amended by this Amendment, the “Credit Agreement”), for the
purpose and consideration therein expressed, whereby the Lenders became
obligated to make loans and other extensions of credit to the Borrower as
therein provided; and

 

B.             The Borrower, the General Partner, the Administrative Agent and
the Lenders desire to amend the Original Agreement as set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Agreement, in consideration of
the loans and other extensions of credit that may hereafter be made by the
Lenders to the Borrower, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree as follows:

 

Section 1                Terms Defined in the Original Agreement.  Unless the
context otherwise requires or unless otherwise expressly defined herein, the
terms defined in the Original Agreement shall have the same meanings whenever
used in this Amendment.

 

Section 2                Amendments to Original Agreement.

 

(a)           Section 1.01 of the Original Agreement is hereby amended by:

 

(i)            deleting the defined terms “2004 Fixed Rate Senior Notes,” “2004
Indenture,” “2008 Fixed Rate Senior Notes,” “2008 Indenture,” and “Impacted
Lender”.

 

(ii)           adding the following definitions in the appropriate alphabetical
order:

 

“2010 Fixed Rate Senior Notes” means the $500,000,000 6.5% Senior Notes due
November 2021, issued by the Borrower pursuant to the 2010 Indenture.

 

“2010 Indenture” means the Indenture dated as of November 21, 2010 among the
Borrower, Ferrellgas Finance Corp., and U.S. Bank National Association, as
trustee.

 

--------------------------------------------------------------------------------


 

“Amendment No. 1” means Amendment No. 1 dated as of September 23, 2011 among the
Administrative Agent, the L/C Issuers, the Lenders party thereto, and the
Borrower.

 

“Amendment No. 1 Effective Date” means September 23,  2011.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

(iii)          amending the definition of “Approved Interest Counterparty” by
replacing “an interest rate” with “a”.

 

(iv)          amending the definition of “Applicable Fee Rate” in its entirety
to read as follows:

 

“Applicable Fee Rate” means, at any time, the Applicable Rate in effect for
Commitment fees at such time.

 

(v)           amending the definition of “Applicable Percentage” by adding “,
subject to adjustment as provided in Section 2.15” at the end of the first
sentence.

 

(vi)          amending the definition of “Applicable Rate” in its entirety to
read as follows:

 

“Applicable Rate” means (i) from the Amendment No. 1 Effective Date to the date
on which the Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(b) for the fiscal year ending July 31, 2011, 1.75% per annum for
Base Rate Loans, 2.75% per annum for Eurodollar Rate Loans and Letter of Credit
Fees, and 0.50% per annum for Commitment fees and (ii) thereafter, the
applicable percentage per annum set forth below determined by reference to the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

 

--------------------------------------------------------------------------------


 

Pricing
Level

 

Consolidated Leverage
Ratio

 

Eurodollar
Rate/Standby
Letters of Credit

 

Base Rate

 

Commercial
Letters of Credit

 

Commitment
Fee

 

1

 

<2.75:1

 

2.00

%

1.00

%

2.00

%

0.35

%

2

 

>2.75:1 but <3.25:1

 

2.25

%

1.25

%

2.25

%

0.50

%

3

 

>3.25:1 but <3.75:1

 

2.50

%

1.50

%

2.50

%

0.50

%

4

 

>3.75:1 but <4.25:1

 

2.75

%

1.75

%

2.75

%

0.50

%

5

 

>4.25:1

 

3.00

%

2.00

%

3.00

%

0.50

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 5 shall apply, in each case as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and in each case shall remain in effect until the date on
which such Compliance Certificate is delivered.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

(vii)         amending the definition of “Arranger” in its entirety as follows:

 

“Arranger” means, collectively, Banc of America Securities LLC, Wells Fargo
Securities, LLC, and J.P. Morgan Securities Inc. in their capacities as lead
arrangers.

 

(viii)        amending the definition of “Audited Financial Statements” by
replacing “2008” with “2010.”

 

(ix)           amending the definition of “Capitalized Leases” by adding “in
effect as of July 31, 2011” after “GAAP”.

 

(x)            amending the definition of “Cash Collateralize” in its entirety
as follows:

 

                “Cash Collateralize” means to pledge and deposit with or deliver
to the Administrative Agent, for the benefit of the Administrative Agent, L/C
Issuer or Swing Line Lender (as applicable) and the Lenders, as collateral for
L/C Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefiting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or the Swing
Line Lender (as applicable). “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.

 

--------------------------------------------------------------------------------


 

(xi)           amending the definition of “Defaulting Lender” in its entirety as
follows:

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to fund any portion of the Revolving Credit Loans (unless the subject of
a good faith dispute), participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, (c) has notified the Borrower
or the Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (d) has
failed, within three Business Days after request by the Administrative Agent or
the Borrower, to confirm in a manner satisfactory to the Administrative Agent
that it will comply with its funding obligations (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (d) upon receipt
of by the Administrative Agent of such satisfactory confirmation), or (e) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.

 

(xii)          amending the definition of “Existing Letters of Credit” in its
entirety as follows:

 

“Existing Letters of Credit” means the letters of credit issued pursuant to this
Agreement that are outstanding on the Amendment No. 1 Effective Date.

 

(xiii)         amending the definition of “Hedge Bank” by adding “or commodity”
after “interest rate”.

 

(xiv)        amending the definitions of “L/C Issuance Sublimit” and “L/C
Issuers” in their entirety as follows:

 

“L/C Issuance Sublimit” means, with respect to an L/C Issuer, the maximum amount
of L/C Obligations that such L/C Issuer has agreed to incur pursuant to this
Agreement in such capacity, as such amount is mutually agreed to by
Administrative Agent, the Borrower, and such L/C Issuer.  The initial L/C
Issuance Sublimit with respect

 

--------------------------------------------------------------------------------


 

to Bank of America is the amount of $150,000,000 and with respect to PNC Bank,
National Association is the amount of $50,000,000.

 

“L/C Issuers” means (a) Bank of America and (b) PNC Bank, National Association,
each in their respective capacities as an issuer of Letters of Credit hereunder,
or any successor issuers of Letters of Credit hereunder.

 

(xv)         amending the definition of “Maturity Date” in its entirety as
follows:

 

“Maturity Date” means September 23, 2016; provided, however, that if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.

 

(xvi)        amending the definition of “Permitted Amount” in its entirety as
follows:

 

“Permitted Amount” means an amount equal to the lesser of (a) $500,000,000 and
(b) if the 2009 Indenture and the 2010 Indenture are still in effect, the amount
of Indebtedness as the Borrower would be permitted to incur under the 2009
Indenture or the 2010 Indenture.

 

(xvii)       amending the definition of “Permitted Interest Swap Contract” in
its entirety as follows:

 

“Permitted Interest Swap Contract” means any Swap Contract entered into by the
Borrower with an Approved Interest Counterparty in respect of interest rates.

 

(xviii)      amending the definition of “Required Lenders” by replacing
“Impacted Lender” with “Defaulting Lender”.

 

(xix)         amending the definition of “Responsible Officer” in its entirety
as follows:

 

                “Responsible Officer” means the chief executive officer,
president, chief financial officer, director of finance, treasurer, assistant
treasurer or controller of a Loan Party and any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent.  Any document delivered hereunder that is signed by
a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

(xx)          amending the definition of “Restricted Payment” by replacing “the
2004 Fixed Rate Senior Notes, the 2008 Fixed Rate Senior Notes, or the 2009
Fixed Rate Senior Notes” with “the 2009 Fixed Rate Senior Notes or the 2010
Fixed Rate Senior Notes”.

 

(xxi)         amending the definition of “Secured Hedge Agreement” by adding “or
commodity” after “interest rate”.

 

--------------------------------------------------------------------------------


 

(b)           Section 2.03 of the Original Agreement is hereby amended by:

 

(i)            replacing the second, third and fourth instances of “Closing
Date” in clause (a) with “Amendment No. 1 Effective Date.”

 

(ii)           adding “or” to the end of clause (a)(iii)(C);

 

(iii)          amending clause (a)(iii)(D) in its entirety as follows:

 

(D)          any Lender is at that time a Defaulting Lender, unless such L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
reasonably satisfactory to such L/C Issuer with the Borrower or such Lender to
eliminate such L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 2.15(a)(iv)) with respect to the Defaulting Lender arising
from either the Letter of Credit then proposed to be issued or that Letter of
Credit and all other L/C Obligations as to which such L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion.

 

(iv)          deleting clause Subsection (a)(iii)(E);

 

(v)           amending clause (g) in its entirety as follows:  “[Reserved]”

 

(vi)          replacing each instance of “an Impacted Lender” in clause (i) with
“a Defaulting Lender.”

 

(c)           Section 2.05(b)(iii) of the Original Agreement is hereby amended
by replacing “Prepayments” with “Subject to Section 2.15, prepayments”.

 

(d)           Section 2.06(b) of the Original Agreement is hereby amended by
replacing each reference to “Impacted Lender” or “an Impacted Lender” with
“Defaulting Lender” or “a Defaulting Lender”, as applicable.

 

(e)           Section 2.09(a) of the Original Agreement is hereby amended by (i)
replacing each instance of “an Impacted Lender” with “a Defaulting Lender” and
(ii) replacing “the first such date to occur after the Closing Date” with
“October 31, 2011”.

 

(f)            Article II of the Original Agreement is hereby amended to add a
new Section 2.15 and a new Section 2.16 to read as follows:

 

2.15        Defaulting Lenders

 

(a)           Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

 

                                (i)            Waivers and Amendments.  Such
Defaulting Lender’s right to approve or disapprove any amendment, waiver or
consent with respect to this

 

--------------------------------------------------------------------------------


 

Agreement shall be restricted as set forth in the definition of Required Lenders
and in Section 10.01.

 

                                (ii)           Defaulting Lender Waterfall. Any
payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from such Defaulting Lender pursuant to
Section 10.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the L/C Issuers or Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by the L/C Issuer or Swing Line Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released in order to satisfy
such Defaulting Lender’s potential future funding obligations with respect to
Loans under this Agreement; sixth, to the payment of any amounts owing to the
Lenders, the L/C Issuers and the Swing Line Lender as a result of any judgment
of a court of competent jurisdiction obtained by any Lender, any L/C Issuer or
Swing Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans or L/C Borrowings
were made at a time when the conditions set forth in Section 4.02 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all Lenders that are not Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Borrowings
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in L/C Obligations and Swing Line Loans are held by the
Lenders pro rata in accordance with the Commitments without giving effect to
Section 2.15(a)(iv).  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

 

--------------------------------------------------------------------------------


 

                                (iii)          Certain Fees.

 

                                                (A)          No Defaulting
Lender shall be entitled to receive any Commitment fee pursuant to Section
2.09(a) for any period during which that Lender is a Defaulting Lender (and the
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

 

                                                (B)           Each Defaulting
Lender shall be entitled to receive Letter of Credit Fees for any period during
which it is a Defaulting Lender only to the extent allocable to its Applicable
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.16.

 

                                                (C)           With respect to
any Commitment fee or Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x)
pay to each non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in L/C Obligations or Swing Line Loans that has been reallocated to such
non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each L/C Issuer
and the Swing Line Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such L/C Issuer’s
or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.

 

                                (iv)          Reallocation of Participations to
Reduce Fronting Exposure.  During any period in which there is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit or Swing Line Loans pursuant to Sections 2.03 and 2.04, the “Applicable
Percentage” of each non-Defaulting Lender shall be computed without giving
effect to the Commitment of that Defaulting Lender; provided, that, (i) each
such reallocation shall be given effect only if, at the date the applicable
Lender becomes a Defaulting Lender, no Default or Event of Default exists; and
(ii) the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit and Swing Line Loans shall
not exceed the positive difference, if any, of (1) the Commitment of that
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Revolving Credit Loans of that Lender.  No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Lender that is not a Defaulting Lender as a result of
such Lender’s increased exposure following such reallocation.

 

                                (v)           Cash Collateral, Repayment of
Swing Line Loans.  If the reallocation described in clause (iv) above cannot, or
can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, (x) first, prepay Swing
Line Loans in an amount equal

 

--------------------------------------------------------------------------------


 

to the Swing Line Lender’s Fronting Exposure and (y) second, Cash Collateralize
the L/C Issuers’ Fronting Exposure in accordance with the procedures set forth
in Section 2.16.

 

(b)           Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, the Swing Line Lender and each L/C Issuer agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held pro rata by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(a)(iv), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

2.16        Cash Collateral

 

(a)           Cash Collateral.  Upon the request of the Administrative Agent,
(i) if any L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing or (ii) if,
as of the Letter of Credit Expiration Date, any L/C Obligation for any reason
remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations.  Sections 2.05
and 8.02(c) set forth certain additional requirements to deliver Cash Collateral
hereunder.  In addition, at any time that there shall exist a Defaulting Lender,
within five Business Days following the written request of the Administrative
Agent or any L/C Issuer (with a copy to the Administrative Agent), the Borrower
or the Defaulting Lender shall Cash Collateralize the Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to Section
2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.  The
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the L/C Issuers and the Lenders (including the Swing
Line Lender), and agrees to maintain, a first priority security interest in all
such cash, deposit accounts and all balances therein, and all other property so
provided as collateral

 

--------------------------------------------------------------------------------


 

pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.16(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any superior right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

 

(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Agreement in
respect of Letters of Credit or Swing Line Loans shall be held and applied to
the satisfaction of the specific L/C Obligations, Swing Line Loans, obligations
to fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce any L/C Issuer’s or Swing Line Lender’s Fronting Exposure or
payment in full of all other obligations shall be released promptly following
(i) the elimination of the applicable Fronting Exposure or other obligations
giving rise thereto (including by the termination of Defaulting Lender status of
the applicable Lender (or, as appropriate, its assignee following compliance
with Section 10.06(b)(vii))) or (ii) the Administrative Agent’s good faith
determination that there exists excess Cash Collateral; provided, however, (x)
that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default or an Event of Default (and
following application as provided in this Section 2.16 may be otherwise applied
in accordance with Section 8.03), and (y) the Person providing Cash Collateral
and the L/C Issuers or Swing Line Lender, as applicable, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

 

(g)           Section 3.06(b) of the Original Agreement is hereby amended by
replacing each instance of “Impacted Lender” or “an Impacted Lender” with
“Defaulting Lender” or “a Defaulting Lender”, as applicable.

 

(h)           Section 5.05 of the Original Agreement is hereby amended by

 

(i)            amending clause (b) in its entirety as follows:

 

(b)           The unaudited consolidated balance sheets of the Borrower and its
Subsidiaries dated October 31, 2010, January 31, 2011, and April 30, 2011,
respectively, and the related consolidated statements of income or operations,

 

--------------------------------------------------------------------------------


 

partners’ capital and cash flows for the fiscal quarters ended on such dates (i)
were prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
dates thereof and their results of operations for the periods covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.

 

(ii)           replacing “Section 4.01” in clause (d) with “Amendment No. 1”.

 

(i)            Section 5.13 of the Original Agreement is hereby amended by
replacing “Closing Date” with “Amendment No. 1 Effective Date”.

 

(j)            Section 6.01 of the Original Agreement is hereby amended by:

 

(i)            adding “and” at the end of clause (c);

 

(ii)           deleting clause (d) in its entirety; and

 

(iii)          amending clause (e): (A) to be clause (d) and (B) by replacing
“2008” with “2010”.

 

(k)           Section 6.12(c) of the Original Agreement is hereby amended by
replacing “deeds or trust” with “deeds of trust”.

 

(l)            Section 7.02(h) of the Original Agreement is hereby amended by
replacing “$145,000,000” with “$225,000,000”.

 

(m)          Section 7.05(g) of the Original Agreement is hereby amended by
replacing “Closing Date” with “Amendment No. 1 Effective Date”.

 

(n)           Section 7.11(c) of the Original Agreement is hereby amended by
replacing “5.0 to 1.0” with “5.5 to 1.0”.

 

(o)           Section 7.15 of the Original Agreement is hereby amended by
replacing “the 2004 Fixed Rate Senior Notes, the 2004 Indenture, the 2008 Fixed
Rate Senior Notes, the 2008 Indenture, the 2009 Fixed Rate Senior Notes or the
2009 Indenture” with “the 2009 Fixed Rate Senior Notes, the 2009 Indenture, the
2010 Fixed Rate Senior Notes, or the 2010 Indenture”.

 

(p)           Section 7.19 of the Original Agreement is hereby amended by adding
“(other than Wholesale Accounts Receivable subject to an Accounts Receivable
Securitization)” after “Wholesale Accounts Receivable.”

 

(q)           Section 8.01(m) of the Original Agreement is hereby amended by
replacing “the 2004 Indenture, the 2008 Indenture, or the 2009 Indenture” with
“the 2009 Indenture or the 2010 Indenture”.

 

--------------------------------------------------------------------------------


 

(r)                                    Section 8.03 of the Original Agreement is
hereby amended by:

 

(i)                                     adding “, subject to Sections 2.15 and
2.16” after “the Secured Obligations shall”; and

 

(ii)                                  adding “to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.15 and 2.16” after
“Letters of Credit” in clause Fifth.

 

(s)                                  Section 10.01 of the Original Agreement is
hereby amended by replacing “Impacted Lender” with “Defaulting Lender”.

 

(t)                                    Section 10.06(b) of the Original
Agreement is hereby amended by amending clause (vi) thereof in its entirety as
follows:

 

(vi)                              No Assignment to Certain Persons.  No such
assignment shall be made (A) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (A), or (B) to
a natural person.

 

(u)                                 Section 10.06(b) of the Original Agreement
is hereby amended by added a new clause (vii) thereto after clause (vi) thereof
to read as follows:

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

(v)                                 Section 10.08 of the Original Agreement is
hereby amended by adding the following after “obligated on such indebtedness”;

 

provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (a) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of

 

--------------------------------------------------------------------------------


 

Section 2.15 and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders, and (b) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.

 

(w)                               Section 10.13 of the Original Agreement is
hereby amended by deleting “or an Impacted Lender”.

 

(x)                                   Schedule 2.01 to the Original Agreement is
hereby amended and restated in its entirety with Schedule 2.01 attached hereto.

 

(y)                                 The cover page to the Original Agreement is
hereby amended and restated in its entirety with the cover page attached hereto
as Annex I.

 

Section 3                                               Conditions to
Effectiveness.  This Amendment shall become effective as of the date first above
written when and only when:

 

(a)                                  The Administrative Agent shall have
received all of the following, at the Administrative Agent’s office:

 

(i)                                     an original counterpart to this
Amendment, duly executed by all parties hereto;

 

(ii)                                  satisfactory results of all applicable
lien searches;

 

(iii)                               satisfactory evidence that the Borrower and
its Restricted Subsidiaries maintain insurance that is customary in the
industry, including without limitation the amount, types and terms and
conditions of such insurance; and the Lenders shall have received certificates
naming the Administrative Agent, on behalf of the Lenders, as an additional
insured or loss payee, as the case may be, under all insurance policies to be
maintained with respect to the properties of the Borrower and its subsidiaries
forming part of the Lenders’ Collateral;

 

(iv)                              satisfactory opinions of counsel to the
Borrower and the Guarantors addressed to the Lenders (which shall cover, among
other things, authority, legality, validity, binding effect and enforceability
of the documents for the Original Agreement, as amended and no conflict with the
terms of the Borrower’s indentures) and of appropriate local counsel, if any,
and such corporate resolutions, certificates and other documents as the Lenders
shall reasonably require;

 

(v)                                 satisfactory evidence that the
Administrative Agent (on behalf of the Lenders) shall continue to have a valid
and perfected first priority (subject to Permitted Liens) security interest in
the Collateral (or arrangements satisfactory to the Administrative Agent shall
have been made to provide for such filings to be made to provide such security
interest); and

 

--------------------------------------------------------------------------------


 

(vi)                              a certificate signed by a Responsible Officer
of the General Partner certifying (A) that the conditions specified in Sections
4.02(a) and (b) of the Credit Agreement have been satisfied, and (B) that the
conditions specified in Sections 3(b) and (c) below have been satisfied.

 

(b)                                 There shall not have occurred since July 31,
2010 any event or condition that has had or could be reasonably expected, either
individually or in the aggregate, to have a Material Adverse Effect.

 

(c)                                  There shall be no action, suit,
investigation or proceeding pending or, to the knowledge of the Borrower,
threatened in any court or before any arbitrator or governmental authority that
could reasonably be expected to have a Material Adverse Effect.

 

(d)                                 The Borrower shall have paid, in connection
with the Loan Documents, all recording, handling, legal, and other fees or
payments required to be paid to the Administrative Agent or any Lender pursuant
to any Loan Documents for which an invoice has been received at least one
business day before the date hereof.

 

(e)                                  The Administrative Agent shall have
received financial projections and inventory sales projections (reporting
projected volumes of propane to be sold) with respect to the Borrower and the
Guarantors for fiscal years 2012 through 2016, including balance sheets and
statements of projected income and cash flow, in each case with pro forma
adjustments for the transactions implied herein.

 

(f)                                    All Loans owing to Departing Lenders
shall have been paid in accordance with Section 5 of this Amendment and by the
Lenders (as defined in the Credit Agreement).

 

(g)                                 All accrued interest, fees and other amounts
payable under the Original Agreement for the account of any Lender (as defined
in the Original Agreement) shall have been paid.

 

Section 4                                               Confirmation;
Representations and Warranties.

 

In order to induce each Lender to enter into this Amendment, the Borrower
represents and warrants to each Lender that:

 

(a)                                  The representations and warranties of the
Borrower contained in the Original Agreement are true and correct in all
respects at and as of the time of the effectiveness hereof, except to the extent
that the facts on which such representations and warranties are based have been
changed by the extensions of credit under the Original Agreement or that such
representations and warranties specifically refer to an earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date.

 

(b)                                 The Borrower and the General Partner are
duly authorized to execute and deliver this Amendment and have duly taken all
corporate action necessary to authorize the execution and delivery of this
Amendment and to authorize the performance of the obligations of the Borrower
and the General Partner hereunder.

 

--------------------------------------------------------------------------------


 

(c)                                  The execution and delivery by the Borrower
and the General Partner of this Amendment, the performance by the Borrower and
the General Partner of their obligations hereunder and the consummation of the
transactions contemplated hereby do not and will not conflict with any provision
of law, statute, rule or regulation or of the Organization Documents of the
Borrower or the General Partner, or of any material agreement, judgment,
license, order or permit applicable to or binding upon the Borrower or the
General Partner, or result in the creation of any lien, charge or encumbrance
upon any assets or properties of the Borrower or the General Partner.  Except
for those which have been obtained, no consent, approval, authorization or order
of any court or Governmental Authority or third party is required in connection
with the execution and delivery by the Borrower and the General Partner of this
Amendment or to consummate the transactions contemplated hereby.

 

(d)                                 When duly executed and delivered, each of
this Amendment and the Credit Agreement will be a legal and binding obligation
of the Borrower and the General Partner, enforceable in accordance with its
terms, except as limited by bankruptcy, insolvency or similar laws of general
application relating to the enforcement of creditors’ rights and by equitable
principles of general application.

 

Section 5                                               Changes in Lenders and
Commitments.  On the Amendment No. 1 Effective Date:

 

(a)                                  Each Person listed on Schedule 2.01 hereto
shall be a Lender with a Commitment and an Applicable Percentage, each in the
amount set forth for such Lender in Schedule 2.01.

 

(b)                                 Each Lender which is not a Lender (a “New
Lender”) shall purchase Loans from other Lenders party to the Original Agreement
in an amount such that, after giving effect thereto, the aggregate amount of
such Loans shall bear the same relationship to the Commitment of such New Lender
as the outstanding Loans of other Lenders (as defined in the Credit Agreement)
bear to their Commitments.

 

(c)                                  The participations of the Lenders (as
defined in the Credit Agreement) in Letters of Credit and the Swing Line Loans
shall be redetermined on the basis of their respective Commitments set forth in
Schedule 2.01, all pursuant to the terms of the Credit Agreement.

 

(d)                                 Any Lender party to the Credit Agreement but
not listed in Schedule 2.01 (each, a “Departing Lender”) shall cease to be a
Lender party to the Credit Agreement, shall cease to have a Commitment
thereunder or any participation in outstanding Letters of Credit or Swing Line
Loans, and all Loans made by such Departing Lender, and all accrued interest,
fees and other amounts payable under the Original Agreement for its account
shall be paid to such Departing Lender on the Amendment No. 1 Effective Date in
accordance with this Section by the Lenders (as defined in the Credit
Agreement).

 

(e)                                  Any Lender (as defined in the Credit
Agreement) which is not a New Lender, but whose Applicable Percentage (as
defined in the Credit Agreement) is greater than its Applicable Percentage (as
defined in the Original Agreement) previously in effect shall be deemed a New
Lender for purposes hereof to the extent of such increase, and any such Lender
whose Applicable Percentage (as

 

--------------------------------------------------------------------------------


 

defined in the Credit Agreement) is less than its Applicable Percentage (as
defined in the Original Agreement) previously in effect shall be deemed a
Departing Lender for purposes hereof to the extent of such decrease.

 

(f)                                    The Lenders which are parties to the
Original Agreement, comprising the “Requisite Lenders” as defined therein,
hereby waive any requirement of notice of prepayment of Loans to the extent
necessary to give effect to Section 3(f) and this Section 5.

 

Section 6                                               Miscellaneous.

 

(a)                                  Ratification of Agreements.  The Original
Agreement as hereby amended is hereby ratified and confirmed in all respects. 
The Loan Documents, as they may be amended or affected by this Amendment, are
hereby ratified and confirmed in all respects.  Any reference to the Credit
Agreement in any Loan Document shall be deemed to be a reference to the Original
Agreement as hereby amended.  The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, the Notes,
or any other Loan Document nor constitute a waiver of any provision of the
Credit Agreement, the Notes or any other Loan Document.

 

(b)                                 Survival of Agreements.  All
representations, warranties, covenants and agreements of the Borrower herein
shall survive the execution and delivery of this Amendment and the performance
hereof, including without limitation the making or granting of the Loans, and
shall further survive until all of the Obligations are paid in full.

 

(c)                                  Loan Documents.  This Amendment is a Loan
Document, and all provisions in the Credit Agreement pertaining to Loan
Documents apply hereto.

 

(d)                                 Governing Law.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(e)                                  Counterparts; Electronic Transmission. 
This Amendment may be separately executed in counterparts and by the different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to constitute one and the same Amendment.  This Amendment may be validly
executed by facsimile or other electronic transmission.

 

(f)                                    ENTIRE AGREEMENT.                  THIS
AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS OF THE PARTIES.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

 

 

 

FERRELLGAS, L.P.

 

 

 

By:

Ferrellgas, Inc., as its General Partner

 

 

 

 

 

By:

/s/ James R. VanWinkle

 

Name:

James R. VanWinkle

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

FERRELLGAS, INC.

 

 

 

 

 

By:

/s/ James R. VanWinkle

 

Name:

James R. VanWinkle

 

Title:

Senior Vice President and Chief Financial Officer

 

SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ DeWayne D. Rosse

 

Name:

DeWayne D. Rosse

 

Title:

Agency Management Officer

 

 

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

 

 

 

 

 

By:

/s/ Stephen J. Hoffman

 

Name:

Stephen J. Hoffman

 

Title:

Managing Director

 

SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Tom K. Martin

 

Name:

Tom K. Martin

 

Title:

Director

 

SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Preeti Bhatnagar

 

Name:

Preeti Bhatnagar

 

Title:

Authorized Officer

 

SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as a Departing Lender

 

 

 

 

 

By:

/s/ Richard J. Wernli

 

Name:

Richard J. Wernli

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Andrew Stratos

 

Name:

Andrew Stratos

 

Title:

Director

 

SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

SOCIÉTÉ GÉNÉRALE, as a Lender

 

 

 

 

 

By:

/s/ Chung-Taek Oh

 

Name:

Chung-Taek Oh

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Barbara Paulsen

 

Name:

Barbara Paulsen

 

Title:

Managing Director

 

SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

By:

/s/ Stephen C. Watts

 

Name:

Stephen C. Watts

 

Title:

Vice President

 

SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK N.A.,

 

Successor-by-merger to

 

M&I Marshall & Ilsley BANK, as a Lender

 

 

 

By:

/s/ David T. Hunt

 

Name:

David T. Hunt

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Todd Senger

 

Name:

Todd Senger

 

Title:

Regional Senior Vice President

 

SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

By:

/s/ C. David Yates

 

Name:

C. David Yates

 

Title:

Managing Director

 

SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender and an L/C Issuer

 

 

 

 

 

By:

/s/ Jessica L. Fabrizi

 

Name:

Jessica L. Fabrizi

 

Title:

Assistant Vice President

 

SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

By:

/s/ Michael J. Mozer

 

Name:

Michael J. Mozer

 

Title:

Vice President

 

SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

THE PRIVATEBANK & TRUST COMPANY, as a Lender

 

 

 

 

 

By:

/s/ Matt Mayer

 

Name:

Matt Mayer

 

Title:

Associate Managing Director

 

SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, N.A., as a Lender

 

 

 

 

 

By:

/s/ Gina Monette

 

Name:

Gina Monette

 

Title:

Vice President

 

SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Magnus McDowell

 

Name:

Magnus McDowell

 

Title:

Vice President

 

SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

UBS FINANCE LOAN LLC, as a Departing Lender

 

 

 

 

 

By:

/s/ Mary E. Evans

 

Name:

Mary E. Evans

 

Title:

Associate Director

 

 

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

Name:

Irja R. Otsa

 

Title:

Associate Director

 

SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

CONSENT AND AGREEMENT

 

The undersigned hereby (i) consents to the provisions of the Amendment No. 1 to
Credit Agreement (the “First Amendment”) and the transactions contemplated
herein, (ii) ratifies and confirms its Guaranty dated as of November 2, 2009,
made by it for the benefit of the Administrative Agent and the Lenders, executed
pursuant to the Credit Agreement and the other Loan Documents, (iii) agrees that
all of its obligations and covenants thereunder shall remain unimpaired by the
execution and delivery of the First Amendment and the other documents and
instruments executed in connection herewith, and (iv) agrees that its Guaranty
and the other Loan Documents shall remain in full force and effect.

 

 

 

FERRELLGAS, INC.

 

 

 

 

 

 

 

By:

/s/ James R. VanWinkle

 

Name:

James R. VanWinkle

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

BLUE RHINO GLOBAL SOURCING, INC.

 

 

 

 

 

 

 

By:

/s/ James R. VanWinkle

 

Name:

James R. VanWinkle

 

Title:

Chief Financial Officer and Vice President of Corporate Development

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

[See attached]

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

LENDER

 

COMMITMENT

 

LETTER OF
CREDIT
SUBLIMIT
PARTICIPATION

 

APPLICABLE
PERCENTAGE

 

Bank of America, N.A.

 

$

50,000,000

 

$

25,000,000

 

12.500000000

%

Wells Fargo Bank, N.A.

 

$

50,000,000

 

$

25,000,000

 

12.500000000

%

JPMorgan Chase Bank, N.A.

 

$

50,000,000

 

$

25,000,000

 

12.500000000

%

Barclays Bank PLC

 

$

35,000,000

 

$

17,500,000

 

8.750000000

%

Fifth Third Bank

 

$

35,000,000

 

$

17,500,000

 

8.750000000

%

BMO Harris Bank, N.A., successor-by-merger to M&I Marshall & Ilsley Bank

 

$

35,000,000

 

$

17,500,000

 

8.750000000

%

SunTrust Bank

 

$

35,000,000

 

$

17,500,000

 

8.750000000

%

The PrivateBank & Trust Company

 

$

35,000,000

 

$

17,500,000

 

8.750000000

%

PNC Bank, National Association

 

$

35,000,000

 

$

17,500,000

 

8.750000000

%

Capital One, N.A.

 

$

20,000,000

 

$

10,000,000

 

5.000000000

%

U.S. Bank National Association

 

$

20,000,000

 

$

10,000,000

 

5.000000000

%

Total

 

$

400,000,000

 

$

200,000,000

 

100.000000000

%

 

As of September 23, 2011

 

--------------------------------------------------------------------------------


 

ANNEX I

 

[See attached]

 

--------------------------------------------------------------------------------


 

 

 

Published CUSIP Number: 31528LAJ0

 

CREDIT AGREEMENT

 

Dated as of November 2, 2009

 

among

 

FERRELLGAS, L.P.,

as the Borrower,

 

FERRELLGAS, INC.,

as the General Partner of the Borrower,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
an L/C Issuer,

 

and

 

The Other Lenders Party Hereto

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

WELLS FARGO SECURITIES, LLC

and

JPMORGAN SECURITIES, LLC,

as Lead Arrangers and Book Managers

 

WELLS FARGO BANK, N.A.

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agents

 

THE PRIVATEBANK & TRUST COMPANY

and

BMO HARRIS BANK N.A.,

successor-by-merger to M&I Marshall Ilsley Bank,
as Documentation Agents

 

 

 

--------------------------------------------------------------------------------